Citation Nr: 1332611	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-44 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

The Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 23 to August 24, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Waco, Texas, which, in relevant part, denied service connection for a right knee injury.  The Veteran testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.

The Veteran brought a claim for service connection for bilateral hearing loss when he brought his claim for service connection for a right knee injury.  The Veteran initiated an appeal on the bilateral hearing loss issue in his March 2010 Notice of Disagreement.  The Veteran excluded the issue in his November 2010 Substantive Appeal, indicating that he wished only to pursue the right knee disability claim.  He reiterated his withdrawal of the issue in a March 2012 signed statement.  The bilateral hearing loss issue is not before the Board.

In April 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the Veteran's claimed right knee disorder.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  The requested opinion was received by the Board in July 2013.  On July 29, 2013, the Board wrote to the Veteran, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran submitted an August 2013 statement requesting remand of his appeal to the RO for initial consideration of the additional evidence.  In light of the favorable outcome below, the Board finds that proceeding to a decision at this time would not result in prejudice to the Veteran.   


FINDINGS OF FACT

1.  The Veteran has degenerative joint disease (DJD) of the right knee.

2.  A right knee disability was not noted in the Veteran's July 1971 preinduction physical examination report.  

3.  A right knee medial meniscus tear did not clearly and unmistakably preexist service.

4.  The Veteran's current DJD of the right knee is related to the medial meniscus tear noted during service.


CONCLUSION OF LAW

The Veteran's right knee DJD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for service connection for right knee DJD has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (2013).

Service Connection

The Veteran contends that he incurred a right knee medial meniscus tear during service leading to his current disability.  The RO denied his claim on the basis that the meniscus tear preexisted service and was not aggravated by service.  For the following reasons, the Board concludes that the presumption of soundness is not rebutted and that the current right knee disability is related to an in-service injury.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  

Service connection must be established on a direct basis which generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was diagnosed with DJD of the right knee by x-ray at a January 2010 VA examination.  The current disability element is well established.  See id.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2012).  The Veteran had a July 7, 1971, preinduction physical examination.  There is no notation on his induction examination report that notes a right knee or meniscus disorder.  As such, the presumption of soundness attaches.  See id.  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id. 

VA has the burden to rebut the presumption of soundness by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable evidence is that the determination of inception "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular...disease...."  

The Veteran testified before the undersigned that he had no significant knee injury prior to service and that he had no knee problems prior to service.  His statements in support of his claim are similar.  He insisted that, although he did report pre-service knee injuries during service, these were usual, minor knee injuries.  He believes that these statements should not be held against him.  He also testified that he thought that the extensive physical activity such as excessive running and calisthenics every morning caused the meniscus tear.  He stated that he was running as hard as he could and experienced a tearing and pain in his knee and that it swelled afterward.  He recounted his visit to sick call.  He did not remember reporting any left knee pain.  He denied ever telling anyone that he had a significant preservice injury and that they had elicited the bicycle fall statement to put words in his mouth.  The Veteran claimed he was offered surgery or discharge and took the discharge.  He did not seek medical treatment for the right knee until 1999 or 2000.  

The Veteran entered active duty on July 23, 1971.  His service treatment records show that, on July 28, he was seen for bilateral knee pain, right greater than left.  He denied a specific injury at that time.  A doctor suspected a possible joint effusion on the right side.  Further evaluation found that the Veteran had a medial meniscus tear in his right knee.  The service treatment records indicate that the Veteran reported a past history of a right knee injury four years previously.  He reported that he had visited a doctor once for the injury.  The service doctors found that the tear preexisted service, citing the injury four years previously.  The Veteran was recommended for separation from service on July 29, though discharge was not effectuated until August 24.  His DD 214 lists the reason for his discharge as failure to meet medical fitness standards at induction.  

The Veteran was seen at a January 2010 VA examination.  The examiner recorded a similar lay history as to his testimony before the undersigned and reviewed the claims file.  The above service treatment records were discussed.  The examiner concluded that the medial meniscus tear had at least as likely as not preexisted service and had not been aggravated by service.  Moreover, the examiner indicated that the DJD was part of the natural progression of the medial meniscus tear.  

The Board requested a VHA opinion as to whether the right knee medial meniscus clearly and unmistakably existed prior to service.  The July 2013 opinion indicated that the medial meniscus tear was not consistent with the preservice injury reported by the Veteran during service and that the medial meniscus tear did not exist prior to service.  

As there is disagreement between competent medical examiners regarding preexistence, the Board cannot find that the medial meniscus tear undebatably preexisted service.  The Board concludes that the presumption of soundness has not been rebutted.  Where the presumption of soundness is not rebutted, the claim is converted to service connection on an in-service incurrence basis.  Wagner, 370 F.3d at 1094.  Given the in-service treatment reports, the Board finds that the in-service injury element is well established.  See Shedden, 381 F.3d at 1167.

The evidence is at least in equipoise that the Veteran's present DJD is related to his in-service medial meniscus tear.  During specific evaluation on July 28 and 29, 1971, DJD was not found.  The Veteran is not personally competent to diagnosis the presence of DJD.  DJD was also first diagnosed decades after the Veteran's separation from service.  The January 2010 VA examination report does, however, indicate that the Veteran reported persistent symptoms of pain and swelling in his knee after service and that the Veteran's current problems are just the natural progression of the original injury.  The Board notes that the opinion is couched in terms appropriate to aggravation, but considers this a clear enough statement that the currently diagnosed disorder, DJD, is the result of the in-service medial meniscus tear.  The Board finds that the right knee DJD is the result of the in-service injury.  The third service connection element is established.  See Shedden.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran has a current right knee disability of DJD which is related to an in-service tear of the medial meniscus of the right knee.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right knee DJD is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


